Citation Nr: 1340023	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  00-12 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left eye disorder, to include blindness, following surgery at a VA facility in January 2000. 

2.  Entitlement to service connection for a right eye disorder, claimed as glaucoma. 

3.  Entitlement to an evaluation in excess of 10 percent for a left thumb disability. 

4.  Entitlement to an evaluation in excess of 10 percent for dermatitis due to a chrome allergy. 

5.  Entitlement to an evaluation in excess of 10 percent for lateral epicondylitis of the left elbow with limitation of flexion.

6.  Entitlement to an evaluation in excess of 10 percent for lateral epicondylitis of the left elbow with limitation of extension prior to October 16, 2012, and in excess of zero percent thereafter.

7.  Entitlement to an evaluation in excess of 10 percent for limitation of left wrist motion due to lateral epicondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1951 to March 1954.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Veteran testified before a Veterans Law Judge at a hearing held in White River Junction, Vermont, in September 2004.  A transcript of that hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within the system do not include any non-duplicative materials pertinent to the present appeal other than a post-remand brief submitted by the Veteran's representative in October 2013.

The Veteran has previously claimed entitlement to an earlier effective date for the grant of service connection for a left eye disorder.  Service connection for the disorder was established following a remand by the Board in May 2006.  The Veteran appealed from the effective date assigned; however he did not perfect his appeal following issuance of a statement and supplemental statement of the case.  Accordingly, the issue of entitlement to an earlier effective date for the award of service connection for left eye endstage traumatic glaucoma is not before the Board.

Similarly, although the Veteran's representative lists the issue of entitlement to a total disability rating due to individual unemployability (TDIU) as an issue on appeal in its October 2013 post-remand brief.  Entitlement to TDIU was denied in a March 2013 decision.  The Veteran appealed from that decision, but did not perfect his appeal following the issuance of a February 2013 statement of the case.  Thus, the issue of TDIU is not before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for left eye blindness, and increased ratings for dermatitis, limitation of flexion of the left elbow, limitation of extension of the left elbow, and limitation of motion of the left wrist are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A current right eye disorder is not related to service or a service connected disease or injury.

2.  Throughout the rating period on appeal, the Veteran's left thumb injury has been productive of unfavorable ankylosis, with a gap of less than one inch between the thumb pad and the fingers.


CONCLUSIONS OF LAW

1.  A right eye disorder was not incurred in service and is not related to service, to include service-connected left eye traumatic glaucoma.  38 U.S.C.A. §§ 1101, 1110, 1137, (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310, 4.9 (2013). 

2.  The criteria for a rating in excess of 20 percent for a left thumb injury have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5299-5224 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters which have been sent to the Veteran include a letter sent in December 2006.  Although VA's duty to notify was satisfied subsequent to the initial adjudication of the issues on appeal, the issues were readjudicated with the issuance of supplemental statements of the case, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a September 2004 hearing before a Veterans Law Judge (VLJ), the issues on appeal were clarified and sources of potentially relevant additional evidence that the Veteran may submit in support of his claims, including VA treatment records and hospital operative reports, were discussed.  These actions satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Since the issuance of the prior May 2006 Board remand, the VLJ who conducted the September 2004 hearing has retired.  As such, the Veteran has a right to request another hearing before a VLJ, a right he was made aware on via a letter sent to him in August 2013.  38 C.F.R. 20.717.  The Veteran did not respond to the letter within 30 days and thus the Board presumes that the Veteran does not wish to seek an additional hearing. 

In May 2006 the Board remanded the claims currently on appeal for additional development and issuance of notice to the Veteran.  The Board ordered that the RO insure proper notification pursuant to 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) was sent to the Veteran; that January 2000 VA operative records regarding the Veteran's left eye surgery were obtained; that orthopedic examination of left lateral epicondylitis and the left thumb be conducted; that ophthalmological examination be conducted; and that all issues be readjudicated and a supplemental statement of the case be furnished for those issues which are not granted in full.  The Board's review of the claims file shows that, with the exception of the Veteran's claim under 38 U.S.C.A. § 1151, the Board's orders were fully complied with.  Specifically, remand-complaint VA examinations were provided in May 2007 and the claims were readjudicated with the issuance of a supplemental statement of the case in March 2008.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations referable to the disorders at issue.  Such examinations included examinations of the Veteran, review of the Veteran's claims file, consideration of the lay evidence of record, and consideration of the Veteran's lay history as presented.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Service Connection for a Right Eye Condition, Claimed as Glaucoma

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Neither of the Veteran's diagnosed right eye disorders, glaucoma or pseudophakia, are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran has suggested that the claimed right eye disorder may be related to service-connected left eye glaucoma.  Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2013).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran's claim on appeal relates to an eye disorder.  Under the provisions 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9, refractive errors are considered congenital or development conditions and are not a disease or injury within the meaning of applicable legislation.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Congenital or developmental conditions, if subjected to a superimposed disease or injury (aggravation), may be service connected for the additional disability.  See VAOPGCPREC 82-90.  VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability.  See Browder v. Brown, 5 Vet. App. 268 (1993); Browder v. Derwinski, 1 Vet. App. 204 (1991).

The Veteran contends that he was hit in the left eye by a soldier wearing boxing gloves during service, around 1951, and the record reveals that the Veteran also contends such trauma caused a right eye disorder.  To the extent that difficulty seeing, dry eyes, and being struck in the face are capable lay observation, the Veteran's assertions are competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, associating an in-service left eye trauma with the development, many years later, of a right eye disorder is well beyond what is capable of lay observation.  

The Board finds, however, that the Veteran did not have a disease or injury to the right eye during service, and in fact the Veteran's corrected vision apparently improved during his time in service.  Service treatment records reflect myopia of both eyes resulting in reduced visual acuity of the right eye, but there is no record of right eye trauma.  An examination in May 1953 revealed a right hyperphoria of the 4 prism diopters.  The right eye was otherwise clear, with good color outlines and unremarkable vascular pattern.  Separation examination showed that the Veteran had astigmatism in both eyes but the left eye also had a cataract of undetermined origin.  There were no other problems of the right eye noted during service.  Corrected vision in the right eye actually improved during service.  On induction correct right eye vision had been 20/50, while at separation corrected right eye vision was 20/25.  Collectively, these records do not show any chronic right eye injury in service.  
 
The evidence also does not reveal unremitting right eye symptoms since service discharge.  It was not until April 1999 that he was diagnosed with a nuclear sclerotic cataract of the right eye.  A January 2000 letter from a private doctor indicated that the Veteran had glaucoma of the right eye; a diagnosis repeatedly confirmed throughout the record.

Finally, there is no probative evidence showing a relationship between a current right eye disability and service or to a service-connected disability.  

On VA examination in August 2007 the Veteran reported a lengthy history of left eye symptomatology beginning when he was punched during an in-service boxing match.  However, no right eye history was endorsed.  The right eye showed a glaucomatous appearing optic nerve head, but no "definitive" glaucoma was detected, and compound hyperopic astigmatism with presbyopia.  No other right eye disorders were noted.  VA examination in April 2011 confirmed primary open angle glaucoma of the right eye, pseudophakia of the right eye, and myopic degeneration of both eyes.  The Board observes that pseudophakia has two meaning, one is a condition where the lens has been replace status post-cataract removal, and the other is a condition in which a degenerated lens is spontaneously replaced by some other type of tissue.  64 Fed. Reg. 25246, 25252 (May 10, 1999).  Here it is obvious from the Veteran's history that the former definition was intended. 

VA examination in April 2011 indicated that the Veteran had primary open angle glaucoma of the right eye, a diagnosis which was confirmed on VA examination in October 2012.  Evidence of long-standing inflammation in the right eye suggested to the examiner that the Veteran had been using eye-drop medication, intended for the left eye, in his right eye.  The Veteran also had bilateral myopic degeneration and pseudophakia of the right eye.

On VA examination in October 2012, in addition to glaucoma, it was noted that the Veteran's uncorrected right eye vision was 20/40 or better.  Following a thorough diagnostic evaluation, the examiner opined that trauma to the left eye "would not cause a right eye condition such as glaucoma.  This conclusion was again repeated by a VA examiner in March 2013.

Based on the foregoing, the evidence shows that the Veteran does not have a right eye disorder for which service connection may be granted.  Essentially, the Veteran's only right eye disorders are glaucoma and pseudophakia (where myopic degeneration is not a service connectable disorder, see 38 C.F.R. §§ 3.303(c), 4.9.  Multiple VA examiners have opined that right eye glaucoma is not related to the Veteran's in-service left eye trauma.  Nor has any evidence been presented other than the Veteran's unsupported and noncompetent lay assertions, to otherwise link a current right eye disorder, including glaucoma or pseudophakia, to service.

Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for a Left Thumb Injury

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher rating involves a disability for which service connection and an initial rating was established in a prior decision - thus the appeal is for increased, not an initial, rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In the November 1999 decision on appeal the RO continued the Veteran's 20 percent rating for a left thumb injury.  The Veteran's left thumb disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5299-5224.  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The appellant's specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2013).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.71a, DC 5224 for ankylosis of the thumb.

Under DC 5224, unfavorable ankylosis of the thumb is rated as 20 percent disabling, and a schedular rating of higher than 20 percent is not available.  A Note to the Code also advises that consideration should be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. §4.71a, DC 5224 (2013).

During the pendency of the appeal, 38 C.F.R. § 4.71a was amended to include, among other changes, the addition of DC 5228 for limitation of motion of the thumb.  See 67 Fed. Reg. 48784 (July 26, 2002).  These changes were made effective August 26, 2002.  Where the law or regulations governing a claim change while the claim is pending, the version most favorable to the claimant applies, absent expressed intent to the contrary.  The effective date of any increase assigned under an amended version of the rating schedule, however, can be no earlier than the effective date of the regulation.  See VAOPGCPREC 3-2000 (April 10, 2000), see also 38 U.S.C.A. § 5110(g) (West 2002).

Under the previous criteria, disabilities of the individual fingers were rated under Diagnostic Codes 5224, 5225, 5226 and 5227, based upon ankylosis of the thumb, index finger, middle finger and any other finger, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 (2002).  Under the rating criteria that became effective August 26, 2002, these Diagnostic Codes remained essentially the same, based upon ankylosis of the individual fingers, and new Diagnostic Codes 5228, 5229 and 5230 were added pertaining to limitation of motion of the thumb, index or long finger and ring or little finger, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230 (2013).

Under DC 5228, limitation of motion of the thumb provides a non-compensable rating (zero percent) for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 38 C.F.R. § 4.71a.  The ratings are the same regardless of whether the hand affected is the major or minor.

Based on an August 1999 VA examination, the Veteran is right hand dominant and the first metacarpophalangeal joint (MCP) of the left hand is fused.  There was no locking, but there was fatigability and lack of endurance.  The thumb had normal sensation.  The Veteran's grip between the thumb and forefinger was five out of three as compared with right hand, and the Veteran had some difficulty holding and picking up objects with the left hand.  The left thumb was flexed at the first digit at 15 degrees permanently with no movement.

In a June 2000 hearing, the Veteran indicated that he was able to hold a cup of coffee, but that he has trouble holding some things, such as heavy books.  The Veteran stated that in addition to being painful, he had "no strength" in the thumb.

X-ray imaging in August 2004 revealed that the left thumb joint was fused due to accumulation of calcium, likely due to wear and tear.

On VA examination in May 2007 the Veteran endorsed "aching" in the left thumb at a level of three to five out of ten, but denied pain other than brief sharp episodes in certain ranges of motion.  The Veteran denied spasms, weakness, and swelling, but endorsed stiffness and tenderness.  Other than some problems gripping objects and holding onto them for longer than a brief duration of time, the Veteran's left thumb disability did not impair other activities of daily living.  On physical examination, the Veteran's overall grip strength of the left thumb in opposition to the other digits was four out of five.

The Veteran endorsed pain, poor dexterity, and poor strength in the left thumb on VA examination in December 2007.  Unlike during examinations in 1999 and earlier in 2007, during this examination the Veteran was unable to oppose the thumb to any other finger.  He could not push, pull, twist with the thumb, and the decreased range of motion of the left thumb interfered with the function of the other fingers of the left hand.

On VA examination in May 2011 the Veteran endorsed pain in the left thumb.  There was no evidence of incapacitating events referable to the thumb, and the diagnosis was chronic left thumb strain with ankylosis of the fist MCP joint.

Finally, the Veteran underwent VA examination in October 2012 during which the VA examiner used a goniometer to precisely measure the Veteran's left thumb range of motion.  In so doing, a gap of less than one inch was noted between the thumb pad and the fingers, which was also where pain on motion of the thumb began.  Repetitive use testing did not further limit the Veteran's range of motion and the left thumb, and ankylosis of the thumb did not result in limitation of motion of other digits or interference with the overall function of the hand.  The examiner opined that the functional impairment of the thumb was not so reduced that the Veteran would be equally well served by an amputation with thumb prosthesis.

Rating Based on Pre-August 26, 2002 Regulations

The Board has reviewed the entire period on appeal and finds that a higher rating was not warranted at any time based on the regulations as they were in effect prior to August 26, 2002.  Again, prior to August 2002, the rating criteria specified that a 20 percent rating based on unfavorable ankylosis of the thumb, was the highest schedular rating available for ankylosis of the thumb.  Higher ratings were available where multiple fingers are ankylosed, however here the Veteran's thumb is the only ankylosed digit.  

The Board has considered whether a higher rating may be awarded under DC 5152 which afforded ratings from 20 to 40 percent for amputation of the thumb.  Here, however, the October 2012 VA examiner specifically stated that the Veteran's thumb ankylosis did not result in the same functional impairment as if the thumb were amputated and replaced with prosthesis.  To that end, the Board notes that the Veteran maintains sensation in the thumb, and is still able to grasp and manipulate objects with the left hand.  

To the extent that the December 2007 VA examiner reported that the Veteran could not push, pull, twist the thumb, and that the thumb interfered with the function of the other fingers of the left hand, the Board finds this report to be of limited probative value.  Specifically, the examination report is highly inconsistent with examinations of the left thumb both before and after December 2007 in which the Veteran was described as having left thumb strength between three and five out of ten.  There are clearly reports of some difficulty with left hand grasping, but none which describe such an extreme state of compromised use as the December 2007 report.  It is because of its inconsistency with other evidence of record, that the Board finds the report lacking in probative vale to describe the Veteran's left thumb disability.

Moreover, loss of use of a hand for special compensation purposes is not warranted as there is evidence that effective hand function remains and, again, the disability is not a disability that would be equally well served by amputation.  38 C.F.R. §§ 4.63 (2012) and 4.71a, Diagnostic Code 5224, Note (2013).  Generally, the Veteran's ankylosed left thumb, while painful, has maintained function so as not to impact the Veteran's activities of daily living.  Based on the foregoing, a rating in excess of 20 percent is not warranted for the thumb at any time during the period on appeal.

Rating Based on Current, post-August 26, 2002, Regulations

On consideration of whether a rating of greater than 20 percent is available under the regulatory change which when into effect August 26, 2002, the Board finds that a higher rating is not warranted.  

As stated, effective August 26, 2002, DC 5228 provides for ratings based on limitation of motion of the fingers.  In May 2007 the VA examiner described the Veteran's left thumb grip strength in terms of the thumb in opposition to the other fingers, indicating that in May 2007 the Veteran was able to close the thumb to all four fingers of the left hand.  Measured using a goniometer in October 2012, however, a gap was observed between the thumb pad and the fingers of less than one inch.  Under DC 5228, a gap of less than one inch between the thumb pad and the fingers warrants a noncompensable rating.  Thus, a rating in excess of 20 percent was not available, even when considered the changes in applicable regulations.

The Board has fully considered the record, to include the Veteran's endorsements of left thumb symptomatology and additional functional losses due to pain, weakness, excess fatigability, or incoordination, with repeated use and during flare-ups.  Nonetheless, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the current ratings inadequate.  The Veteran's thumb disability is evaluated pursuant to 38 C.F.R. § 4.71a and 38 C.F.R. § 4.124a, the criteria of which are found to specifically contemplate the level of disability and symptomatology.  The Veteran's thumb disability is manifested by subjective reports of pain and weakness but objective evidence of full strength and dexterity with no evidence of ankylosis, limitation of motion, or symptomatology approximating amputation.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability ratings assigned for his service-connected thumb disorder.  Ratings in excess thereof are provided for certain manifestations of the service-connected disorders, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the current disability ratings more than reasonably describe the Veteran's disability levels and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  


ORDER

Service connection for a right eye disorder, to include glaucoma, is denied.

A higher evaluation for a left thumb injury is denied.


REMAND

Increased Rating for Dermatitis

Several RO decisions and statements of the case, beginning with the RO decision in October 2007, make reference to an undated VA examination "related to complaints of skin rash on the right foot."  The Board has reviewed the claims file as well as the Virtual VA paperless claims processing system, and cannot locate the examination described above.  Additionally, on VA examination in May 2011, the examiner referenced dermatology treatment records from December 1999, November 2000, and December 2001 regarding the Veteran's eczema.  Again, the claims file before the Board does not include such records.  An effort must be undertaken to locate the above mentioned records and associate them with the claims file before the Board may properly adjudicate the Veteran's claim.

Increased Ratings for Lateral Epicondylitis of the Left Elbow with Limitation of Flexion, Lateral Epicondylitis of the Left Elbow with Limitation of Flexion, and Limitation of Left Wrist Motion due to Lateral Epicondylitis.

A RO decision of March 2008, referenced treatment records from June 2000, October 2000, May 2002, July 2002, September 2002, October 2002, August 2004, October 2004, and September 2007 referable to orthopedic complaints and treatment of the left upper extremity to include the elbow and wrist.  The Board has reviewed the claims file as well as the Virtual VA paperless claims processing system, and cannot locate any of the records matching those described above.  Efforts must be undertaken to locate all orthopedic treatment records from 2000 to the present which relate to the left elbow and wrist, and associate such records with the claims file before the Board can properly adjudicate the claims.

Entitlement to Compensation under 38 U.S.C.A. § 1151 for a Left Eye Disability

The Veteran is service connected for left eye endstage traumatic glaucoma and aphakia due to traumatic cataract which occurred as a result of an inservice eye injury during a boxing match.  In January 2000 the Veteran underwent surgery at a VA facility for the placement of an Ahmed valve in order to help reduce interocular pressure associated with glaucoma of the left eye.  Nonetheless, with time the Veteran's left eye vision was reduced to the point of blindness.  The Veteran contends that the Ahmed valve was improperly placed, thus leading to his left eye blindness, and entitlement to compensation under 38 C.F.R. § 1151.

In a decision of October 2007, the RO granted the Veteran's claim of entitlement to service connection on a direct basis for left eye endstage traumatic glaucoma and aphakia due to likely traumatic cataract, effective June 6, 2000.  The Veteran's surgery, however, was on January 4, 2000.  Thus, the grant of service connection does not represent a full grant of the benefit sought on appeal because, if service connection is established on the basis of Section 1151, the date of entitlement would flow to the date of the Veteran's surgery.

Accordingly, the matter of entitlement to compensation for a left eye disability under Section 1151 is still before the Board.  In May 2006 the Board remanded this claim with orders that an ophthalmological examination be conducted to determine whether the Veteran sustained additional disability of the left eye due to VA hospitalization, medical, or surgical treatment.  Following such examination, the RO was to readjudicate the claim.

As these steps were not taken, the Board finds that the case must be remanded for compliance with the prior remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Accordingly, these matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Locate all VA dermatology treatment records from 1999 to the present and associate them with the claims file.  This includes any examination conducted referable to the feet or skin, on or about July 2007.

All efforts must be thoroughly documented and also included in the claims file.  

2.  Locate all VA orthopedic treatment records from 2000 to the present and associate them with the claims file.  All efforts must be thoroughly documented and also included in the claims file.

3.  Schedule the Veteran's claims folder for review by a VA ophthalmologist.  After a review of the claims folder, the examiner should address the following:

1) Has the Veteran sustained additional disability of the left eye due to VA hospitalization, medical, or surgical treatment, to include as a result of left eye surgery on January 4, 2000?

2) If the Veteran has sustained additional disability, was the proximate cause of the additional disability carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment?

3) If the Veteran has sustained additional disability, was the proximate cause of additional disability an event which was not reasonably foreseeable? 

In expressing these opinions, the examiner is asked to consider all aspects related to the treatment of the Veteran's left eye disabilities, including the January 2000 surgery, and the follow up care.  The examiner should also note if any additional disability is due to the natural progress of the disease for which VA hospitalization or medical or surgical treatment was authorized, or was the certain or near certain result of the VA hospitalization or medical or surgical treatment.  All reasons and bases for the requested opinions should be provided.

4.  After completing all indicated development, readjudicate all claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


